Citation Nr: 1818756	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right foot disability. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel












INTRODUCTION

The Veteran served honorably in the United States Army from January 1984 to October 1986 and from February 2005 to May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claim currently on appeal.  

The Veteran requested and was scheduled for a hearing on February 15, 2018, but he did not appear for the hearing.  No good cause has been presented for the Veteran's failure to appear, and therefore, the hearing request is deemed withdrawn. 


FINDING OF FACT

There is no current diagnosis of a right foot disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right foot disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right foot disability.  Service connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, in the absence of current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Veteran was afforded a VA examination for the claimed condition on September 1, 2012.  The examination did not reveal a right foot disability.  To date, VA has not received any further competent evidence of any current diagnosis.

While the Board acknowledges the Veteran's contention that he has a right foot disability, the record fails to reflect that he has the necessary knowledge, training and expertise to make a competent diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, a VA medical examiner with the appropriate knowledge, training and expertise determined that the Veteran does not have a right foot disability.  The Board assigns more probative weight to the results of the VA medical examination and finds that the Veteran does not have a current right foot disability.  Without a current right foot disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Therefore, the claim is denied. 

The Board recognizes that the Veteran is competent to testify to symptoms such as pain.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Since the 2012 VA examination, VA has received no evidence of a competent diagnosis of any disability related to the right foot.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a disability of the right foot must be denied.




ORDER

Entitlement to service connection for a right foot disability is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


